Citation Nr: 0832585	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  06-15 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an earlier effective date prior to August 
25, 1998, for the grant of service connection for post 
traumatic stress disorder (PTSD).

2.  Entitlement to additional retroactive disability 
compensation at the statutory monthly rate of $2,299 in 
effect on the date of the July 2005 rating decision, which 
granted a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Attorney Kenneth M. Carpenter


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to September 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which implemented the May 2005 Board grant 
of service connection for PTSD at 70 percent disabling and 
entitlement to individual unemployability (TDIU) both 
effective August 25, 1998.  In January 2006, the veteran 
disagreed with the effective date assigned his grant of 
service connection for PTSD and argued that the monthly 
compensation rate of $2,299, which became effective December 
1, 2004, should be retroactive to September 1, 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's initial claim for service connection for 
PTSD was filed in April 1984.  The claim was denied in August 
1984 and the veteran failed to perfect an appeal.

3.  The veteran submitted a claim for service connection for 
PTSD in August 1986.  The claim was denied in February and 
July 1987 and in April 1990 by the Board.  

4.  The veteran's statement to reopen his claim for service 
connection for PTSD was received on August 25, 1998.

5.  Reports from the United States Army Armed Services Center 
for Research of Unit Records were received in January 1999 
and February 2004.

6.  The veteran did not provide sufficient information to 
permit corroboration of his claimed stressors prior to his 
claim of August 25, 1998.

7.  In a rating decision dated in July 2005, the veteran was 
awarded a total disability rating based on individual 
unemployability, effective August 25, 1998.

8.  The veteran was paid past due benefits according to the 
monthly entitlement amounts specified by statute with a 
progressive calculation according to statute beginning on 
August 25, 1998.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date earlier 
than August 25, 1998, for the grant of service connection for 
PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.1, 3.104, 3.151, 3.155, 3.156, 3.157, 3.400 
(2007).

2.  Entitlement to additional retroactive compensation 
payment based on the award of a TDIU is not authorized as a 
matter of law.  38 U.S.C.A. §§ 1104, 1114(f) (West 2002); 38 
C.F.R. § 3.21 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his/her 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Nevertheless, in this case, the veteran is challenging the 
effective date for the grant of service connection for PTSD.  
In Dingess, the Court of Appeals for Veterans Claims held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided in June 2001 before PTSD 
was granted was legally sufficient, VA's duty to notify in 
this case has been satisfied.  See also VAOPGCPREC 8-03 
(December 22, 2003).  Accordingly, the Board finds that 
further notice from VA to the veteran is not required with 
regard to his claim for an earlier effective date for the 
grant of service connection for PTSD.  See also Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (holding that VA is 
not required to provide claimant with an additional VCAA 
notice after the filing of a Notice of Disagreement 
challenging the effective date of an award for benefits).

VA has also satisfied its duty to assist the veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA, private medical, and Social 
Security Administration (SSA) records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with the veteran's 
claim for an earlier effective date.  VA has also assisted 
the veteran and his representative throughout the course of 
this appeal by providing them with a SOC, which informed them 
of the laws and regulations relevant to his claims.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.

Regarding the claim for a monthly compensation rate of $2,299 
retroactive to September 1, 1998, the Board has determined 
that there is no legal entitlement to the claimed benefits as 
a matter of law.  The notice provisions and duty to assist 
provisions are not applicable to a claim, where the claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (June 
23, 2004).  As there is no dispute as to the underlying facts 
of this case, and as the Board has denied the claim as a 
matter of law, the notice provisions and duty to assist 
provisions are inapplicable.  See e.g., Livesay v. Principi, 
15 Vet. App. 165, 179 (2001) (en banc); Wensch v. Principi, 
15 Vet. App. 362 (2001).


LAW AND ANALYSIS

1.  Earlier effective date for grant of service connection 
for PTSD

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action indicating an intent to 
apply for one or more benefits under laws administered by VA 
from a claimant may be considered an informal claim.  Such an 
informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

The veteran is seeking entitlement to an effective date prior 
to August 25, 1998, for a grant of service connection for 
PTSD.  As will be discussed below, he contends that the 
effective date of this grant should be either April 9, 1973, 
or April 13, 1984.

In February 1973, the veteran filed a claim for non-service 
connected pension for a physical and mental breakdown that 
started in December 1972.  A June 1973 rating decision denied 
non-service connected permanent and total disability benefits 
for a personality disorder and noted that alcoholism and drug 
abuse was the result of the veteran's own willful misconduct.  
In April 1984, the veteran first filed a claim for service 
connection for PTSD.  An August 1984 rating decision denied 
service connection for PTSD and referenced the veteran's 
stressor of placing the body of his friend who died in a fire 
in a body bag.  Although he filed an notice of disagreement 
(NOD) with that decision in August 1984 and a statement of 
the case (SOC) was issued in September 1984, the veteran 
failed to perfect his appeal, rendering the August 1984 
rating decision final.  38 C.F.R. §§ 20.202, 20.302.  

In August 1986, the veteran filed a claim to reopen his claim 
for PTSD.  In December 1986, VA sent the veteran a letter 
asking for specific details of the in-service stressful 
incidents that led to his PTSD such as dates, places, unit of 
assignment, description of the events, medals or citations 
received as a result of the incident and names of any other 
individuals involved in the events.  It was noted that this 
information was necessary to obtain supportive evidence of 
the stressful event and failure of a response might make this 
difficult or impossible.  

In February 1987, the veteran stated that between 1966 and 
1967 onboard the USS FDR aircraft carrier off the shores of 
Vietnam, there were many fires on a daily basis and during 
one such fire he attempted to rescue his friend Ray and eight 
men died.  He also indicated the stressors of a man being 
chopped into pieces after being thrown into the blades of a 
plane, ships crashing at sea and people getting knocked 
around and getting injured, and aiding other ships such as 
the USS Forrestal where 143 men died.  The veteran's 
narrative was forwarded to the United States Army and Joint 
Services Environmental Support Group (ESG) which responded in 
June 1987 that a review of the records did not confirm the 
instances that the veteran cited in his letter.  
Additionally, the ESG indicated that the USS FDR returned 
from the Vietnam waters in January 1967.  

A February 1987 rating decision, which was confirmed by a 
July 1987 rating decision, denied the claim for PTSD because 
the alleged stressors were not corroborated.  In a November 
1988 hearing, the veteran testified that in the summer of 
1967, there was a fire onboard the ship where eight men died.  
In April 1990, the Board upheld the denial of service 
connection for PTSD.  

In March 1992, the veteran alleged clear and unmistakable 
error (CUE) with the August 1984 rating decision and the 
April 1990 Board decision.  The Board denied reconsideration 
of its decision in June 1992.  A February 1996 rating 
decision determined that the August 1984 decision was 
subsumed by the April 1990 Board decision and that a motion 
for reconsideration of the April 1990 Board decision was the 
proper recourse.  

Thereafter, the veteran filed what was construed as his claim 
to reopen in August 1998.  An April 1999 affidavit from the 
veteran reflected that on November 4, 1966, he was on board 
the USS FDR when a fire broke out that resulted in several 
causalities.  He also stated that he witnessed and assisted 
in the damage control of the USS Oriskany when the USS FDR 
assisted that ship after a flash fire.  A January 1999 
response from the United States Armed Services Center for 
Research of Unit Records (USASCRUR) verified that a fire 
broke out in July 1967 aboard the USS Forrestal that killed 
134 men and injured 64 in the Gulf of Tonkin.  The USS FDR 
was in the vicinity of Florida at that time.  The USS FDR did 
provide damage control assistance to the USS Oriskany when a 
flash fire occurred in October 1966 that killed 43 people.  
On November 4, 1966, a fire broke out in the supply storeroom 
of the USS FDR that took the lives of eight crewmen.  The 
1966-1968 command histories did not list any other fires on 
the USS FDR.  It was further noted that in order to conduct a 
deck log search of the fires on the USS FDR, more specific 
dates were required.  In February 2004, USASCRUR confirmed 
that eight men died in a fire on board the USS FDR on 
November 4, 1966, in the Gulf of Tonkin.  In May 2005, the 
claim for entitlement to service connection for PTSD was 
granted based in part on the February 2004 USASCRUR record 
which verified the fire.

In the January 2006 NOD, the veteran's representative argued 
that April 9, 1973, should be the effective date for the 
grant of service connection for PTSD.  The veteran's 
representative is referring to the date VA received the 
veteran's claim for non-service connected pension for a 
physical and mental breakdown, which was first received in 
February 1973, not April 1973.  That claim was denied in June 
1973 and the veteran failed to perfect an appeal.  However, 
as noted above, the veteran did not submit a claim for 
entitlement to service connection for PTSD for the first time 
until April 1984.  This was a new claim as the veteran had 
previously submitted a claim for pension due to a physical 
and mental breakdown as opposed to one for PTSD.  See Ephraim 
v. Brown, 82 F.3d. 399, 401 (Fed. Cir. 1996).  This claim was 
denied in August 1984 and the veteran again did not perfect 
an appeal.  Thus, the decision became final.  Even if it 
could be argued that the current claim was related to the 
claim from February 1973, which the Board does not accept, an 
effective date from 1973 would be precluded by operation of 
the law regarding reopened claims.  The same would be true 
for the claim from April 1984 as it was denied by a final, 
unappealed rating decision in August 1984.  Additionally, the 
veteran appealed the July 1987 denial to the Board which 
denied service connection in April 1990 and denied 
reconsideration in June 1992, rendering those decisions 
final.

Absent a claim of clear and unmistakable error (CUE) in a 
prior decision, which has not been alleged pursuant to this 
appeal, the only remaining way for the veteran to establish 
an earlier effective date is through the application of 38 
C.F.R. § 3.156(c).  In the May 2006 VA Form 9, the veteran's 
attorney argued that the effective date should be April 16, 
1984.  However, the Board notes that April 13, 1984, is the 
earliest date VA received the veteran's original claim for 
entitlement to service connection for PTSD.  The veteran's 
representative cited 38 C.F.R. § 3.156(c), which relates to 
the reopening and reconsideration of a claim based on the 
submission of relevant official service department records 
that existed and had not been associated with the claims file 
when VA first decided the claim.  He essentially contends 
that the veteran is entitled to service connection for his 
PTSD effective from April 13, 1984, which is the date of his 
original claim, because the veteran's service connection 
claim was reopened and granted based on the submission of the 
stressor verification report from the service department 
(USASCRUR).

The Board has considered these contentions.  However, the 
veteran's claim for an earlier effective date must be denied.  
As noted by the veteran's representative, 38 C.F.R. 
§ 3.156(c) does allow for the retroactive assignment of an 
effective date when a previously denied claim is reopened and 
service connection is granted based all or in part on new 
service department evidence.  The representative is also 
correct in observing that in this case the veteran's claim 
was reopened and granted in part based on the service 
department's verification of the veteran's stressor.

What is not mentioned, however, is that reconsideration of 
the original claim does not apply to records that VA could 
not have obtained when it decided the claim because the 
records did not exist when VA decided the claim, or because 
the claimant failed to provide sufficient information for VA 
to identify and obtain the records from the respective 
service department, the Joint Services Records Research 
Center, or from any other official source.  38 C.F.R. 
§ 3.156(c)(2).  

VA's duty to assist the veteran in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
It is the responsibility of veterans to cooperate with VA.  
See Olson v. Principi, 3 Vet. App. 480, 483 (1992). 

As discussed above, the veteran's claim was denied, in part, 
in rating decisions dated in because August 1984 and July 
1987 because he did not provide specific stressor 
verification evidence.  The May 1987 letter specifically 
requested such evidence and notified him of the consequences 
if he did not submit this information.  Importantly, the July 
1987 rating decision specifically noted that the United 
States Army and Joint Services Environmental Support Group 
was unable to confirm the stressors outlined in his February 
1987 narrative.  

The effective date of August 25, 1998, corresponds to the 
date on which the veteran next requested entitlement to 
service connection for PTSD.  Until that date, the veteran 
had failed to provide sufficient information for VA to 
identify and obtain the service department records that could 
verify his in-service stressor, despite being asked for this 
information.  In this regard, prior to April 1999, the 
veteran testified that eight men died in a fire onboard the 
USS FDR while it was off the coast of Vietnam in the summer 
of 1967, during which time the United States Army and Joint 
Services Environmental Support Group noted that the USS FDR 
had already returned from Vietnam.  Moreover, although the 
veteran stated in his February 1987 narrative that he aided 
the USS Forrestal where 143 men died, USASCRUR noted that the 
USS FDR was near Florida at the time a fire broke out aboard 
the USS Forrestal where people were killed.  As such, until 
the veteran provided the April 1999 affidavit which stated 
that on November 4, 1966, he was on board the USS FDR when a 
fire broke out that resulted in several causalities, 
sufficient evidence had not been submitted in order for the 
USASCRUR to conduct a search to attempt to verify the 
veteran's alleged stressors.  Additionally, the veteran never 
mentioned aiding the USS Oriskany until April 1999.  
Moreover, none of the veteran's other alleged stressors have 
been corroborated.  The Board therefore finds that an 
effective date prior to August 25, 1998, is not warranted.  
38 C.F.R. § 3.156(c)(2).

2.  Whether the monthly compensation rate of $2,299, which 
became effective December 1, 2004, should be retroactive to 
September 1, 1998.

Monthly monetary compensation paid to veterans for service 
connected disability is calculated by rates specified by 
statute, in this case, by rates specified in 38 U.S.C.A. § 
1114 and § 1115.  Basic rates for monthly disability 
compensation, for disability ranging from 10 to 100 percent, 
are found at 38 U.S.C.A. §§ 1114(a)-(j) (West 2002 & Supp. 
2007).  For example, 38 U.S.C.A. § 1114(j) currently provides 
that for the purpose of paying compensation under provisions 
of 38 U.S.C.A. 
§ 1110 if and while the disability is rated as total the 
monthly compensation shall be $2,471.  

38 U.S.C.A. § 1104(a) mandates cost-of-living adjustment be 
made to VA disability compensation until the year 2011 and 
these adjustments are tied to increases in Social Security 
benefits.  According to 38 C.F.R. § 3.21, the rates of 
compensation are published in tabular form in Appendix B of 
the Veterans Benefits Administration Manual M21-1 and are to 
be given the same force and effect as if published in the 
Code of Regulations (CFR) at Title 38.  Thus, periodically, § 
1114 and § 1115 are revised to reflect cost of living 
adjustments.  

The July 2005 rating decision granted TDIU and assigned an 
effective date of August 25, 1998.  VA divided the time from 
1998 to 2004 into eight time periods corresponding to the 
amendments of the statutory compensation.  For each time 
period, Mr. Matthews was awarded the monthly compensation 
rate from the then current version of 38 U.S.C. § 1114(j).  
In the January 2006 NOD, the veteran's representative argued 
that this method of computing his retroactive compensation 
was incorrect as it conflicted with the plain language of the 
statute.  The 2004 version of the statute states that "if 
and while the disability is rated as total the monthly 
compensation shall be $2,299."  38 U.S.C.A. § 1114(j).  The 
veteran's representative argued that this monthly 
compensation of $2,299 should be applied retroactively to 
1998.  Thus, instead of using the previous versions of 
38 U.S.C.A. § 1114(f) and their lower compensation rates, the 
veteran's representative argued that the VA was required to 
calculate his entire six years of past due compensation with 
the 2004 statutory amount.

However, the Board notes that this exact argument made by 
this same representative was rejected by the Court of Appeals 
for Veterans Claims and upheld by the Federal Circuit.  In 
Matthews v. Nicholson, 456 Fed. 3d 1377 (Fed. Cir. 2006), it 
was held that the version of 38 U.S.C. § 1114 that is in 
force when a retroactive benefit is awarded is not used in 
calculating retroactive awards dating back to periods with 
previous versions of 38 U.S.C. § 1114.  See also Sandstrom v. 
Principi, 358 F.3d 1376, 1380 (Fed.Cir.2004).  As the only 
argument advanced by the veteran's representative has already 
been rejected by the Federal Circuit, the Board finds that 
there is no basis to award the rate of $2,299 back to the 
effective date of the grant of TDIU in August 1998.




ORDER

Entitlement to an earlier effective date prior to August 25, 
1998, for the grant of service connection for post traumatic 
stress disorder is denied.

Entitlement to additional retroactive disability compensation 
at the statutory monthly rate of $2,299 in effect on the date 
of the July 2005 rating decision is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


